Citation Nr: 0322952	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-05 245A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a May 20, 
1987, Board of Veterans Appeals (Board) decision denying 
entitlement to service connection for a bilateral eye 
disorder.



REPRESENTATION

Moving party represented by:  John E. Howell, Attorney at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1980 to September 1984.

2.  The veteran has not alleged specific allegations of 
errors of fact or law in the May 20, 1987, Board decision, 
the legal or factual basis for such errors, and why the 
result would have been different but for such errors.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, with regard to the potential of 
further development of the veteran's claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) and implementing regulations of 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)), the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to claims of 
CUE, since CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  As 
such, appellants alleging CUE are not "claimants," and a 
"claimant," as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

On May 20, 1987, the Board issued a decision in which the 
veteran's claim of entitlement to service connection for a 
bilateral eye disorder was denied.  On May 30, 2002, the 
Board received the veteran's motion for reconsideration of 
the May 1987 Board decision, which was subsequently denied in 
October 2002.  On March 25, 2003, the veteran's 
representative submitted a statement alleging clear and 
unmistakable error (CUE) in the noted Board decision, and, on 
April 23, 2003, the Board issued a letter providing the 
veteran an opportunity to file a response. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400 through 20.1411 (2002).  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 110-116 (2003).  

38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.-(1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(2) Special rule for Board decisions issued on or after July 
21, 1992. For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

As stated by the Court, for CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied"; (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE consists of "errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. at 313.  "It 
must always be remembered that [clear and unmistakable error] 
is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In the noted May 1987 decision, the Board determined that the 
veteran suffered from the developmental eye disorders of 
refractive error and dry eyes, but there was no current 
evidence of residuals of manifestations of keratitis.  
Accordingly, as the veteran did not suffer from an acquired 
eye disorder as the result of disease or injury incurred in 
or aggravated by active service, her claim for service 
connection for that disorder was denied.

In her May 2002 motion, the veteran essentially argued that 
the Board erred in not fulfilling its duty to assist her in 
developing facts pertinent to her claim and in not properly 
determining the applicability of the "reasonable doubt" 
rule of 38 C.F.R. § 4.3.  Such an allegation does not 
constitute a valid claim of CUE. 

By this motion, the veteran has raised a generic allegation 
of error concerning the May 1987 Board decision, but not 
necessarily the discrete issue of CUE.  She has alleged that 
the May 1987 decision was the product of error essentially 
because the decision failed to find that the evidence 
demonstrated an etiological relationship between her 
disability and service.  This argument constitutes 
disagreement only as to how the evidence was interpreted and 
evaluated, and as such cannot provide a basis for a finding 
of CUE.  See 38 C.F.R. § 20.1403(d)(3); see also Luallen v. 
Brown, 8 Vet. App. at 95.

In addition, inasmuch as a review premised on an allegation 
of CUE is based on the record at the time the decision was 
rendered, evidence submitted subsequent to that decision may 
not be considered in CUE review.  38 C.F.R. § 20.1403(b).  In 
this regard, the Board is aware that the veteran's claim was 
eventually granted in a February 1992 Hearing Officer 
Decision, with this RO decision based on subsequently 
received evidence.

Overall, after a review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the May 20, 
1987 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is dismissed without 
prejudice for the veteran to refile.  See Simmons v. 
Principi, 17 Vet. App. at 110-116.


ORDER

The motion is dismissed without prejudice to refiling.



___________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2002) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2002).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



